DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
Status of Claims
The following is a Non-Final Office Action in response to Applicant’s Request for Continued Examination (RCE) received on 06/06/2022.
Claims 1, 17, and 18 are amended. Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending. 

Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action. 
Applicant’s amendments have been considered, and do not overcome the 35 U.S.C. 101 rejection.
Applicant’s amendment has been considered, applicant amendments do not overcome the 35 U.S.C. 103 rejection. An updated 35 U.S.C. 103 rejection will address applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to the 101 rejection to claims have been considered, a however are found unpersuasive. 
Applicant asserts that the Examiner classifies both of these limitations as methods of organizing human activity but provides no explanation as to why either of these limitations is directed to a method of organizing human activity. Additionally, the Office Action did not consider the overall character of claim 1, or any of the claims, and instead employs a piecemeal conclusory matching exercise for each limitation based on the categories in the MPEP. This is not sufficient to demonstrate lack of subject matter eligibility. is not a method of organizing human activity. This limitation is not directed to forming or setting an agreement or obligation or engaging in a human sales activity or behavior. Rather, the limitation is directed to a concrete change to the physical world. There is a practical real-world application-the movement of a physical asset across a territorial boundary. This physical movement is not abstract. And it certainly cannot be completed in the human mind alone. In contrast, claim 1 requires moving a physical asset across a real-world boundary. Moving a physical asset in the real world is the antithesis of abstract. To meet this limitation, a real, physical object, such as a container, train, or drone, must travel somewhere in the real, tangible world. Requiring that a physical asset be across a real-world boundary goes far beyond a method of organizing human activity. Therefore, claim 1 and its dependent claims satisfy the Step 2A Prong One inquiry. Claims 17 and 18 include similar limitations.
The examiner respectfully disagrees. The examiner notes that moving a physical asset is not reasonably considered as an improvement to an existing technological process or to any structure. It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps). Conversely, the presence of a non-physical or intangible additional element does not doom the claims, because tangibility is not necessary for eligibility under the Alice/Mayo test. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 118 USPQ2d 1684 (Fed. Cir. 2016) ("that the improvement is not defined by reference to ‘physical’ components does not doom the claims"). See also McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016), (holding that a process producing an intangible result (a sequence of synchronized, animated characters) was eligible because it improved an existing technological process).
Applicant asserts that because the Office Action did not consider the character of claim 1, as a whole, the Office Action did not to appreciate the improvement to which claim 1 is directed. Specifically, claim 1 is directed not just to moving a physical asset, and not just to tracking ownership or movement of a physical asset, but specifically to effectuating a transfer of ultimate control of a physical asset immediately upon the physical asset crossing a real-world boundary. This language presents an improvement. As discussed more fully below regarding Section 103, logistics companies typically transport goods using assets like aircraft and trucks. Though the mode of transportation may change (aircraft versus truck, for instance), ultimate control of the asset (e.g., ownership of the aircraft or truck) remains constant. This presents problems in international business applications because countries typically do not trust other countries to operate assets within their borders and/or do not wish to assume liability for when their assets are operated abroad. Therefore, the claimed systems and methods that provide for an automatic and immediate transfer of control of an asset upon a boundary crossing are desirable to more efficiently use assets in global contexts. The limitations of claim 1 capture such an improvement. Additionally, the limitations of claim 1 are performed with a particular machine. As discussed above, a physical asset is not an abstract idea. Rather, as discussed above, physical assets are tangible and include vehicles such as busses, cars, trucks, aircraft, drones, ships, and trains, movable equipment such as snowplows and tractors, and specialized vehicles such as firetrucks, police cruisers, and tanks. 
The examiner respectfully disagrees. It is first noted by the examiner that the claims as a whole have been considered and it has been concluded that the claims are directed towards an abstract idea of a method of organizing human activity such as "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a network controller, system, and a plurality of network participant modules.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine and transferring ultimate control of physical of the plurality in real time, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. 0058 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application. 
The examiner notes that moving a physical asset is not reasonably considered as an improvement to an existing technological process or to any structure. It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps). Conversely, the presence of a non-physical or intangible additional element does not doom the claims, because tangibility is not necessary for eligibility under the Alice/Mayo test. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 118 USPQ2d 1684 (Fed. Cir. 2016) ("that the improvement is not defined by reference to ‘physical’ components does not doom the claims"). See also McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016), (holding that a process producing an intangible result (a sequence of synchronized, animated characters) was eligible because it improved an existing technological process).
Applicant asserts that Step 2B concerns whether the claims include additional elements that amount to significantly more than the judicial exception. As discussed above, claim 1 includes additional elements. Namely, claim 1 includes "a physical asset" and "a real-world boundary," as well as moving the physical asset in the real world across the real-world boundary. As discussed above, even if the character of claim 1 were directed to an abstract idea, which it is not, these elements amount to more than the judicial exception. Therefore, claim 1 and its dependent claims satisfy the Step 2B inquiry because the additional elements amount to significantly more than a judicial exception. Claims 17 and 18 include similar limitations. Therefore, for the reasons set forth above respecting claim 1, claims 17 and 18 (and their dependent claims) also satisfy the Step 2B inquiry.
The examiner respectfully disagrees. The examiner notes that "a physical asset" and "a real-world boundary," are considered part of the abstract idea. With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a network controller, system, and a plurality of network participant modules.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paras. 0058) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrates the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Accordingly, Applicant’s amendments do not overcome the 101 rejection, and therefore the rejection therefore is updated in the 35 U.S.C. 101 rejection below.
Applicant arguments in respect to 103 rejection have been considered, however are found unpersuasive.  An updated 103 rejection below will address applicant’s arguments.
Applicant argues Chow does not disclose effectuating a real-time transfer of ultimate control of a physical asset upon a boundary crossing of the physical asset. Rather, Chow discloses only tracking a change in ownership. In Chow, transfers of ownership are arranged in advance/separately. They do not occur immediately upon on a boundary crossing, as recited in amended claim 1. 
The examiner respectfully disagrees.  It is first noted by the examiner that the combination of Berger and Chow teaches applicant amendments. The examiner further notes that the claims are given broadest reasonable interpretation. Examiner further notes that although the claims are interpreted in the light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPq2d 1057 (Fed. Cir. 1993).  The examiner notes that Berger clearly teaches transferring, by the first one of the plurality of network participants, ultimate control of the physical asset to a second one of the plurality of network participants immediately upon the physical asset crossing the boundary separating the first one of the plurality of territories and into the second one of the plurality of territories, the second one of the plurality of network participants being associated with the second one of the plurality of territories as described in Fig. 2, 50 & 86; (0678], 'The driver drives the container to the Tacoma rail yard to have the container transferred to a railcar for transport to Kansas City, where the containers transferred to a tractor/trailer for transport  to Abilene.' (examiner notes in the container example of (0678]. transferring the container from a rail operator to a tractor/trailer operator would be one example of transferring control of the asset from one operator to another)); (0723], 'The system D10 provides area-wide coverage at monitored locations, obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations. These locations are data-linked to provide end-to-end trackability across the country or across the globe. (0892], 'the supplying enterprise owns and operates the U.S. back-end MMR System D50 described previously and provide a shared service offering to commercial and government users. This same system by simple data communications extensions can service Readers D24 in any location outside the U.S. including Readers D24 used on board ships D90 or in vehicles. Based upon the growth of the system D10 and its international acceptance, the supplying enterprise may choose to operate networks in other countries, form joint ventures, or franchise the operation to others. In any case, the supplying enterprise may choose to retain sole rights to the architecture, design, and code of the system and offer it on a Right-to-Use license model only.’ in the container example of (0678]. transferring the container from a rail operator to a tractor/trailer operator would be one example of transferring control of the asset from one operator to another; in the example of (0892], the use of franchises or joint ventures can enable assets in an enterprise to be transferred to another enterprise in another country). Next the examiner notes that Chow teaches effectuating a transfer of ultimate control of the physical asset from the first one of the pluralities of network participants to a second one of the pluralities of network participants in real time as described in [0125] A prior owner (e.g., user 108) may elect to further transfer a portion of tracked assets to an additional user (e.g., user 110). For example, the one or more software applications executed by client device 102 may cause client device 102 to perform operations that generate input and output data specifying a new transaction (e.g., transaction 308 of FIG. 6) that transfers ownership of the tracked asset portion from user 108 to user 110, and further, that transmit the generated data to one or more of peer systems 160 for verification, processing (e.g., additional cryptographic hashing) and inclusion into a new block of the hybrid block-chain ledger. [0144] By tracking partial ownership of assets, hybrid block-chain ledgers in accordance with various embodiments allow for real-time tracking of individual contributions spread over the entire ownership structure, while 
Applicant asserts that ownership of the container, liability for goods in the container, the right to determine where the container goes next or what goods may be loaded into the container, and other binding changes regarding the financial and legal status of the container do not occur when the container is simply loaded onto a truck. And Berger says nothing about ownership of and liability for the truck itself. Therefore, neither Chow nor Berger meets the limitation "effectuating a transfer of ultimate control of the physical asset from the first one of the plurality of network participants to a second one of the plurality of network participants in real time immediately upon the physical asset crossing the boundary separating the first one of the plurality of territories and the second one of the plurality of territories, the second one of the plurality of network participants being associated with the second one of the plurality of territories" of amended claim 1. 
The examiner respectfully disagrees. It is first noted by the examiner that the applicant claims do not recite any of liability for goods in the container, the right to determine where the container goes next or what goods may be loaded into the container, and other binding changes regarding the financial and legal status of the container do not occur when the container is simply loaded onto a truck. Examiner further notes that although the claims are interpreted in the light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPq2d 1057 (Fed. Cir. 1993).  Next Berger teaches in (0678], 'The driver drives the container to the Tacoma rail yard to have the container transferred to a railcar for transport to Kansas City, where the container is transferred to a tractor/trailer for transport to Abilene.'; (0723], 'The system D10 provides area-wide coverage at monitored locations, obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations. These locations are data-linked to provide end-to-end trackability across the country or across the globe. The asset can be moved across the border of one location to another, be it city-to-city or country-to-country while being tracked throughout the network, which is further presented in figures (fig. 6, fig. 7, fig. 35, fig. 36). While figure 30 illustrate ownership of the asset, while Chow teaches effectuating a transfer of ultimate control of the physical asset from the first one of the pluralities of network participants to a second one of the pluralities of network participants in real time as described in [0125] A prior owner (e.g., user 108) may elect to further transfer a portion of tracked assets to an additional user (e.g., user 110). For example, the one or more software applications executed by client device 102 may cause client device 102 to perform operations that generate input and output data specifying a new transaction (e.g., transaction 308 of FIG. 6) that transfers ownership of the tracked asset portion from user 108 to user 110, and further, that transmit the generated data to one or more of peer systems 160 for verification, processing (e.g., additional cryptographic hashing) and inclusion into a new block of the hybrid block-chain ledger. [0144] By tracking partial ownership of assets, hybrid block-chain ledgers in accordance with various embodiments allow for real-time tracking of individual contributions spread over the entire ownership structure.
In response to applicant’s argument that the motivation statement is not relevant because claim 1 is not directed to "transparency" and "tracking." Rather, amended claim 1 recites "effectuating a transfer of ultimate control of the physical asset ...." Typically, a container (or tracking device on a container) is shipped from one and thereby there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Accordingly, Applicant’s amendments do not overcome the 101 rejection, and therefore the rejection therefore is updated in the 35 U.S.C. 101 rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a plurality of network participant modules in claims 18-20.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-16), the method (claim 17), and the system (claims 18-20) are directed to an eligible category of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of Fundamental Economic Practices or Principles and commercial and legal interaction which falls into “certain methods of organizing human activity” and further recites concepts that fall into the “mental process”. (See MPEP 2106.04(a)(2) (III)). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A method for managing physical assets across a region of control, the method comprising the steps of: defining, by a network controller, a plurality of territories, each of the plurality of territories having a real-world boundary (mental process); defining, by the network controller, a set of rules governing control of a physical asset in the real world across a region of control, the region of control comprising the plurality of territories(mental process); associating, by the network controller, each of a plurality of network participants with one or more of the plurality of territories(mental process); implementing, by a first one of the plurality of network participants operating under an agreement with the network controller, at least a portion of the set of rules within a first one of the plurality of territories, the first one of the plurality of network participants being associated with the first one of the plurality of territories(certain methods of organizing human activity, i.e., legal and commercial interaction); moving, under the ultimate control of the first one of the plurality of network participants, the physical asset within the first one of the plurality of territories, and then across the real world boundary of the first one of the plurality of territories into a second one of the plurality of territories(certain methods of organizing human activity); and effectuating a transfer of ultimate control of the physical asset from the first one of the plurality of network participants to a second one of the plurality of network participants in real time immediately upon the physical asset crossing the boundary separating the first one of the plurality of territories and  the second one of the plurality of territories, the second one of the plurality of network participants being associated with the second one of the plurality of territories (certain methods of organizing human activity). Claim 17 recites substantially recite the same limitation as claim 1 and therefore subject to the same rationale.  
The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 18, are A system for managing physical assets across territorial boundaries, the system comprising:SMRH:4874-0920-8863.1-5-Application No. 16/932,536Docket No.: 34KT-319510 a physical asset in the real world configured to move within a region of control between a plurality of territories, each of the plurality of territories having a real-world boundary; and a plurality of network participant modules, each associated with one or more of the plurality of territories; wherein the physical asset is in operative communication with a first one of the plurality of network participant modules that is associated with the territory in which the physical asset is located; and wherein ultimate control of the physical asset passes from the first one of the plurality of network participant modules to a second one of the plurality of network participant modules pursuant to a set of rules for the system defined by a network controller in real time and immediately upon the physical asset crossing the boundary separating the territory associated with the first one of the plurality of network participant modules and the territory associated with the second one of the plurality of network participant modules; wherein the set of rules for the system defined by the network controller governs control of the physical asset in the real world.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a network controller, system, and a plurality of network participant modules.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine and transferring ultimate control of physical of the plurality in real time, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. 0058 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  The examiner notes that moving a physical asset is not reasonably considered as an improvement to an existing technological process or to any structure. It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps). Conversely, the presence of a non-physical or intangible additional element does not doom the claims, because tangibility is not necessary for eligibility under the Alice/Mayo test. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 118 USPQ2d 1684 (Fed. Cir. 2016) ("that the improvement is not defined by reference to ‘physical’ components does not doom the claims"). See also McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016), (holding that a process producing an intangible result (a sequence of synchronized, animated characters) was eligible because it improved an existing technological process).
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a network controller, system, and a plurality of network participant modules.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paras. 0058) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims recite additional elements such as network controller, positioning system, transceiver operatively connected to the positioning system, and communication between network participants. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. 0058 describes  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paras. 0058) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of mental process and certain methods of organizing human activities, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Berger (US 2018/0293538 A1, hereinafter “Berger”) in view of Arthur Carroll Chow (US 2017/0046694 A1, hereinafter “Chow”).
Claim 1/17:
Berger teaches:
a method for managing physical assets across a region of control (Fig. 2 & 50; (0154], 'FIG. 2 illustrates steps or stages through which a shipping container passes in traveling from an origin to a destination, together with the entities involved.'; (0723], 'The system D10 provides area-wide coverage at monitored locations, obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations.), the method comprising the steps of:
defining, by a network controller (Message Management and Routing (MMR) System D50; Fig. 50; (0764]), a plurality of territories, each of the plurality of territories having a real-world boundary (Fig. 2, 50 & 86; (0678], 'The driver drives the container to the Tacoma rail yard to have the container transferred to a railcar for transport to Kansas City, where the container is transferred to a tractor/trailer for transport to Abilene.'; (0723], 'The system D10 provides area-wide coverage at monitored locations, obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations. These locations are data-linked to provide end-to-end trackability across the country or across the globe. The system D10 generates data that can be easily integrated into existing logistics or security applications. Further.  The same basic solution can also be applied to common semi-trailer, common trucking, rail, and air transport. The same basic technology can also be integrated into site security systems (e.g., gates, doors, perimeter fencing).'; (0892], '…This same system by simple data communications extensions can service Readers D24 in any location outside the U.S. including Readers D24 used on board ships D90 or in vehicles. Based upon the growth of the system D1O and  its  international acceptance, the supplying enterprise may choose to operate networks in other countries, form joint ventures, or franchise the operation to others.'; (1105], 'Network Management Server  (T-NMS)-The network  management  server has total control of all managing entity components and attributes.'; the territories may be countries, cities, entire regions, or other entities, each of which have a physical boundary as determined by the relevant local laws);
defining, by the network controller (MMR fig. 50), a set of rules governing control of a physical asset in the real world across a region of control, the region of control comprising the plurality of territories (Fig. 2, 50 & 86; [0398], 'The radios of the gateway controller preferably transmit at a power and frequency acceptable in all jurisdictions in which the gateway controller is intended to be operated. If the radios are not inherently compliant for all jurisdictions (rules governing control of a physical asset in the real world), the gateway controller preferably includes one or more tables or rules to govern gateway controller and RSN operating frequencies and transmit power levels for non-US jurisdictions. The selection of power levels and frequencies is preferably governed by a fixed selection made using configuration tool, or based on current GPS coordinates.’ [1070], 'FIG. 83 illustrates major functional elements which support customer interaction with the system. Each of these elements interfaces with the MMR via an enterprise gateway server. Like gateway controllers, each EGW communicates with the MMR through an API.’ (1071], 'Each EGW provides for the mapping of an RSN or other tag associated with a certain UID to a customer-specified IP address. Further, each EGW also provides for the creation and enforcement of business rules relating to which personnel can access which subsystems within the system.’ [1085], 'Notably, this is in addition to the authentication provided by EGWs as described hereinabove. Thus, the authentication functionality of the MMR manages access only on a macro level for each customer under  the  assumption  that the EGWs will contain business rules and control individual  application and user access.'; there are at least rules related to broadcast  frequencies and authentication that are specific to each region);
associating, by the network controller (MMR fig. 50), each of a plurality of network participants with one or more of the plurality of territories (Fig. 2, 50 & 86; (0535], 'Furthermore, it should be understood that use of the term "location" in this particular context is considered to a coverage zone or coverage "island" that is covered and defined by a gateway or network of gateways. [0723], 'The system D10 provides area-wide coverage at monitored locations, obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations. These locations are data-linked to provide end-to-end track-ability across the country or across the globe; (1105), 'Network Management Server (T-NMS)-The network management server has total control of all managing entity components and attributes.'; any entity operating within a region/territory would be considered a network participant);
implementing, by a first one of the plurality  of network participants operating under an agreement  with the network  controller,  at least a portion of the set of rules within a first one of the plurality of territories, the first one of the plurality of network participants being associated with the first one of the plurality of territories (Fig. 2, 50 & 86; (0398), 'The radios of the  gateway  controller  preferably  transmit  at a  power and frequency acceptable in all jurisdictions in which the gateway controller is intended  to be operated. If the radios are not inherently compliant for all jurisdictions, the gateway controller preferably includes one or more tables or rules to govern gateway controller and RSN operating frequencies and transmit power levels for non-US jurisdictions. The selection of power levels and frequencies  is preferably governed by a fixed selection made using a configuration tool, or based on current GPS coordinates.'; (0723),  'The system D10 provides  area-wide  coverage  at monitored  locations,  obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations. These locations are data-linked to provide end-to-end trackability across the country or across the globe. The system D10 generates data that can be easily integrated into existing logistics or security applications. Further, the same basic solution can also be applied to common semi-trailer, common trucking, rail, and air transport. (0892], 'the supplying enterprise owns and  operates  the U.S. back-end MMR System D50 described previously and provide a shared service offering to commercial and government users. Based upon the growth of the system D10 and its international acceptance, the supplying enterprise may choose to operate networks in other countries, form joint ventures, or franchise the operation to others. In any case, the supplying enterprise may choose to retain sole rights to the architecture, design, and code of the system and offer it on a Right-to-Use license model only.'; (1085) there are at least rules related to broadcast frequencies and authentication that are specific to each region, and would thereby be used by any network participants in the region; the operating agreement can include a variety of areas, such as frequency and powers used in different regions in the world and/or joint ventures or franchise agreements between entities considered network participants);
moving, under the ultimate control of  the  first one  of the plurality  of network  participants,  the physical asset in the real world within the first one of the plurality of territories, and then across the boundary of the first one of the plurality of territories into a second one of the plurality of territories (Fig. 2; (0678], 'The driver drives the container to the Tacoma rail yard (real world boundary) to have the container  transferred  to a railcar for transport  to Kansas City (real world boundary), where the container is transferred to a tractor/trailer for transport to Abilene (real world boundary)'; (0723], 'The system D10 provides area-wide coverage at monitored locations, obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations. These locations are data-linked to provide end-to-end trackability across the country or across the globe. The system D10 generates data that can be easily integrated into existing logistics or security applications. Further, the same basic solution can also be applied to common semi-trailer, common trucking, rail, and air transport. The same basic technology can also be integrated into site security systems (e.g., gates, doors, perimeter fencing).'; the asset can be moved across the border of one location to another, be it city-to-city or country-to-country while being tracked throughout the network); and
[transferring, by the first one of the plurality of network participants, ultimate control of the physical asset to a second one of the plurality of network participants] immediately upon the physical asset crossing the boundary separating the first one of the plurality of territories and into the second one of the plurality of territories, the second one of the plurality of network participants being associated with the second one of the plurality of territories (Fig. 2, 50 & 86; (0678], 'The driver drives the container to the Tacoma rail yard to have the container transferred to a railcar for transport to Kansas City, where the containers transferred to a tractor/trailer for transport  to Abilene.' (examiner notes in the container example of (0678]. transferring the container from a rail operator to a tractor/trailer operator would be one example of transferring control of the asset from one operator to another)); (0723], 'The system D10 provides area-wide coverage at monitored locations, obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations. These locations are data-linked to provide end-to-end trackability across the country or across the globe. (0892], 'the supplying enterprise owns and operates the U.S. back-end MMR System D50 described previously and provide a shared service offering to commercial and government users. This same system by simple data communications extensions can service  Readers  D24 in  any location outside  the U.S. including Readers  D24 used on board ships  D90 or  in  vehicles. Based upon the growth of the system D10 and its international acceptance, the supplying enterprise may choose to operate networks in other countries, form joint ventures, or franchise the operation to others. In any case, the supplying enterprise may choose to retain sole rights to the architecture, design, and code of the system and offer it on a Right-to-Use license model only.’ in the container example of (0678]. transferring the container from  a rail operator  to a  tractor/trailer operator  would be one example of transferring control of the asset  from one  operator  to another;  in  the example  of (0892], the use  of  franchises  or joint ventures can enable assets in an enterprise to be transferred to another enterprise in another country).
While Berger teaches (0892], 'the supplying enterprise owns and operates the U.S. back-end MMR System D50 described previously and provide a shared service offering to commercial and government users. This same system by simple data communications extensions can service Readers D24 in any location outside  the U.S. including Readers  D24 used on board ships  D90 or  in  vehicles. Based upon the growth of the system D10 and its international acceptance, the supplying enterprise may choose to operate networks in other countries, form joint ventures, or franchise the operation to others. In any case, the supplying enterprise may choose to retain sole rights to the architecture, design, and code of the system and offer it on a Right-to-Use license model only.’ in the container example of (0678]. transferring the container from a rail operator to a tractor/trailer operator would be one example of transferring control of the asset from one operator to another, it does not explicitly teach the following, however analogous reference, in the field of asset management, Chow teaches:
Effectuating a transfer of ultimate control of the physical asset from the first one of the plurality of network participants to a second one of the plurality of network participants in real time([0125] A prior owner (e.g., user 108) may elect to further transfer a portion of tracked assets to an additional user (e.g., user 110). For example, the one or more software applications executed by client device 102 may cause client device 102 to perform operations that generate input and output data specifying a new transaction (e.g., transaction 308 of FIG. 6) that transfers ownership of the tracked asset portion from user 108 to user 110, and further, that transmit the generated data to one or more of peer systems 160 for verification, processing (e.g., additional cryptographic hashing) and inclusion into a new block of the hybrid block-chain ledger. [0144] By tracking partial ownership of assets, hybrid block-chain ledgers in accordance with various embodiments allow for real-time tracking of individual contributions spread over the entire ownership structure.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chow with Berger to apply the transfer of control of the asset to a second user in real time. Doing so would provide transparency and eliminate any confusion by tracking ownership.

Claim 2:
Berger discloses:
the method of claim 1, wherein the plurality of territories comprises one or more of the following: cities, counties, states, countries, economic exclusive zones, terrestrial regions, and extraterrestrial regions (Fig. 2, 50 & 86; (0678), 'The driver drives the container to the Tacoma rail yard to have the container transferred to a railcar for transport to Kansas City, where the container is transferred to a tractor/trailer for transport to Abilene.'; [0723), 'The system D1O provides area-wide coverage at monitored locations, obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations. These locations are data-linked to provide end-to-end trackability across the country or across the globe. The system D10 generates data that can be easily integrated into existing logistics or security applications. Further, the same basic solution can also be applied to common semi-trailer, common trucking, rail, and air transport. The same basic technology can also be integrated into site security systems (e.g., gates, doors, perimeter fencing).';).

Claim 3:
Berger discloses:
the method of claim 1, wherein the set of rules comprises one or more of the following: s, fee protocols, control protocols, and maintenance protocols (Fig. 2, 50 & 86; (1070), 'FIG. 83 illustrates major functional elements which support customer interaction with the system. Each of these elements interfaces with the MMR via an Enterprise Gateway Server (EGW). Like gateway controllers, each EGW communicates with the MMR through an API.’ [1071), 'Each EGW provides for the mapping of an RSN or other tag associated with a certain UID to a customer-specified IP address. Further, each EGW also provides for the creation and enforcement of business rules relating to which personnel can access which subsystems within the system.’ [1072), ‘Each EGW can either be dedicated to a single customer, or shared by multiple customers. In a shared configuration, a shared application provides access to multiple customers. In an alternative shared configuration, a shared EGW provides access to applications of multiple customers.  Conversely, a single customer can utilize multiple EGWs, each tied to a single application, or to the same application implemented in different regions.’ (1085), 'Notably, this is in addition to the authentication provided by EGWs as described hereinabove. Thus, the authentication functionality of the MMR manages access only on a macro level for each customer under the assumption that the EGWs will contain business rules  and control individual  application and user access.'; there are at least rules related to broadcast frequencies and authentication that are specific to each region, which would generally fall under communication and control protocols).

Claim 4:
Berger discloses: 
The method of claim 1, wherein the set of rules comprises a protocol for sharing of costs and revenues between the plurality of network participants based upon amounts of time during which the physical asset is located within each of the plurality of territories((0693] discloses receiving report discussing the use of seals will spread to a degree that seals stay with the containers (obviating their management) and that gateway controller infrastructure will spread, with the costs being shared by more logistics companies, as well as increasing the resolution and coverage area for tracking/locating/monitoring containers. (0909], 'address commercial needs for custody tracking, status monitoring, and theft deterrence, while integrating into existing processes; are applicable for all sizes/volumes of commercial users with flexible purchase, lease, or rent alternatives for conveyance security devices and network costs based on paying for what services are used; has a projected user cost of approximately $40.00 per device per factor-to-customer oceanic transit'; (1104], 'Billing System (TBS)-This subsystem queries various other databases to determine billing amounts for particular customers for network usage, setup or configuration fees, host application fees, and device leasing or rental fees.'; (1184], 'To gain access to the system, each RSN, or seal, will need to be registered in the MMR. This process can be performed on an individual or group basis that is partially controlled by a managing entity of the MMR and partially controlled by each customer or their agent.'; i.e., joint ventures typically involve sharing payment responsibility and revenue sharing; using the system can constitute a pay-per-use; these can all come into play as the asset is transferred throughout the system).

Claim 5
Berger discloses:
the method of claim 1, wherein the physical asset is not owned by the network controller  (MMR  D50; Fig. 50 & 64; [0817), 'FIG. 64 is a schematic diagram illustrating, in summary form, the overall topology for end-to-end data flow in the system D10 for a transoceanic shipment of an ISO 668 container D14. With the availability of the components of the MMR system D50 implemented as either small, standalone systems, or in the nationwide shared network model, a number of different configurations can be used in a number of different combinations to meet the needs of OHS, other government agencies, and commercial entities alike.'; [0915), 'CSDs can be reused, and the reuse can be by different owners, shippers, carriers, etc. As will thus be appreciated, preferred embodiments of the invention have a means for dealing with and managing CSDs when they are not being used, in a manner similar to container ownership and leasing that is consistent with CSD data security requirements.'; the MMR D50 provides the network, where the owners of the physical assets and the government entities that interact with the assets use the MMR D50 for tracking and immigration purposes; therefore, the MMR D50 is not owned by the owners of the physical assets).

Claim 6
Berger discloses:
The method of claim 1, wherein, in the step of associating each of the plurality of network participants with one or more of the plurality of territories, each network participant of the plurality of network participants is associated with only one of the plurality of territories (Fig. 2, 50 & 86; (0535], 'Furthermore, it should be understood that use of the term "location" in this particular context is considered to a coverage zone or coverage "island" that is covered and defined by a gateway or network of gateways. [0723], 'The system D10 provides area-wide coverage at monitored locations, obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations. These locations are data-linked to provide end-to-end track-ability across the country or across the globe; (1105), 'Network Management Server (T-NMS)-The network management server has total control of all managing entity components and attributes.’ any entity operating within a region/territory would be considered a network participant).

Claim 7
Berger discloses:
the method of claim 1, wherein the physical asset is selected from the group consisting of: aircraft, busses, trucks, drones, firetrucks, police cruisers, ships, snowplows, and trains (Fig. 2; (0154), 'FIG. 2 illustrates steps or stages through which a shipping container passes in traveling from an origin to a destination, together with the entities involved.'; [0723). 'The systemD10 provides area-wide coverage at monitored locations, obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations. These locations are data-linked to provide end-to-end track-ability across the country or across the globe. The system D10 generates data that can be easily integrated into existing logistics or security applications. Further, the same basic solution can also be applied to common semi-trailer, common trucking, rail, and air transport.'; shipping containers, trucks, rail/trains, and aircraft can all be considered physical assets).

Claim 8
Berger discloses:
the method of claim 1, wherein the physical asset is fully or partially autonomous. (Fig. 2; 50; (0697), 'The system D10 provides automatic, near-real-time reporting of events as they occur, wherever they occur, provided the CSDs D12 are in a monitored location. If the CSDs D12 are not in a monitored location, event records are stored, and then reported immediately upon arrival in a monitored location'; partially autonomous).
Claim 9
Berger discloses:
the method of claim 1, wherein the step of transferring ultimate control of the physical asset comprises transferring full or partial ownership of the physical asset (10011], 'Each container has a unique alphanumeric ID painted on its exterior that identifies the owner and the container number. There is an international clearing house that keeps track of the ownership, leasing, and use of containers, and coordinates payments from users and lessees to owners.'; (0892]. 'the supplying enterprise owns and operates the U.S. back-end MMR System D50 described previously and provide a shared service offering to commercial and government users. This same system by simple data communications extensions can service Readers D24 in any location outside the U.S. including Readers D24 used on board ships D90 or in vehicles. Based upon the growth of the system D10 and its international acceptance, the supplying enterprise may choose to operate networks in other countries, form joint ventures, or franchise the operation to others.'; (0915], 'Lastly, CSDs can be reused, and the reuse can be by different owners, shippers, carriers, etc. As will thus be appreciated, preferred embodiments of the invention have a means for dealing with and managing CSDs when they are not being used, in a manner similar to container ownership and leasing that is consistent with CSD data security requirements.'; (1184], 'To gain access to the system, each RSN, or seal, will need to be registered in the MMR. This process can be performed on an individual or group basis that is partially controlled by a managing entity of the MMR and partially controlled by each customer or their agent.'; i.e., in a joint venture, there would be a partial ownership/control of some of the physical assets used throughout, where the partial ownership/control can be transferred based upon where the asset is located).

Claim 10
Berger discloses:
the method of claim 1, wherein the step of transferring ultimate control of the physical asset comprises one or more of the following: transferring a lease for the physical asset, transferring a pay-per-use contract for the physical asset, transferring payment responsibility for the physical asset, and transferring revenue-sharing payments (10011], 'Each container has a unique alphanumeric ID painted on its exterior that identifies the owner and the container number. There is an international clearing house that keeps track of the ownership, leasing, and use of containers, and coordinates payments from users and lessees to owners.'; (0892], 'the supplying enterprise owns and operates the U.S. back-end MMR System D50 described previously and provide a shared service offering to commercial and government users. This same system by simple data communications extensions can service Readers D24 in any location outside the U.S. including Readers D24 used on board ships D90 or in vehicles. Based upon the growth of the system D10 and its international acceptance, the supplying enterprise may choose to operate networks in other countries, form joint ventures, or franchise the operation to others.'; (0909], 'address commercial needs for custody tracking, status monitoring, and theft deterrence, while integrating into existing processes; are applicable for all sizes/volumes of commercial users with flexible purchase, lease, or rent alternatives for conveyance security devices and network costs based on paying for what services are used; has a projected user cost of approximately $40.00 per device per factor-to-customer oceanic transit'; [0915], 'Lastly, CSDs can be reused, and the reuse can be by different owners, shippers, carriers, etc. As will thus be appreciated, preferred embodiments of the invention have a means for dealing with and managing CSDs when they are not being used, in a manner similar to container ownership and leasing that is consistent with CSD data security requirements.'; (1104], 'Billing System (TBS)-This subsystem queries various other databases to determine billing amounts for particular customers for network usage, setup or configuration fees, host application fees, and device leasing or rental fees.'; (1184], 'To gain access to the system, each RSN, or seal, will need to be registered in the MMR. This process can be performed on an individual or group basis that is partially controlled by a managing entity of the MMR and partially controlled by each customer or their agent.'; i.e., joint ventures typically involve sharing payment responsibility and revenue sharing; using the system can constitute a pay-per-use; these can all come into play as the asset is transferred throughout the system).

Claim 11
Berger discloses:
The method of claim 10, wherein: SMRH:4815-1502-8675.1- 44 -P A T E N T Docket No. 34KT-319510wherein the step of transferring ultimate control of the physical asset comprises transferring a pay-per-use contract for the physical asset (10011], 'Each container has a unique alphanumeric ID painted on its exterior that identifies the owner and the container number. There is an international clearing house that keeps track of the ownership, leasing, and use of containers, and coordinates payments from users and lessees to owners.'; (0909], 'address commercial needs for custody tracking, status monitoring, and theft deterrence, while integrating into existing processes; are applicable for all sizes/volumes of commercial users with flexible purchase, lease, or rent alternatives for conveyance security devices and network costs based on paying for what services are used; has a projected user cost of approximately $40.00 per device per factor-to-customer oceanic transit'; [0915], 'Lastly, CSDs can be reused, and the reuse can be by different owners, shippers, carriers, etc. As will thus be appreciated, preferred embodiments of the invention have a means for dealing with and managing CSDs when they are not being used, in a manner similar to container ownership and leasing that is consistent with CSD data security requirements.'; (1104], 'Billing System (TBS)-This subsystem queries various other databases to determine billing amounts for particular customers for network usage, setup or configuration fees, host application fees, and device leasing or rental fees.'; (1184], 'To gain access to the system, each RSN, or seal, will need to be registered in the MMR. This process can be performed on an individual or group basis that is partially controlled by a managing entity of the MMR and partially controlled by each customer or their agent.'; i.e., joint ventures typically involve sharing payment responsibility and revenue sharing; using the system can constitute a pay-per-use; these can all come into play as the asset is transferred throughout the system);
and the pay-per-use contact covers one or more of the following: insurance costs, maintenance costs, repair costs, and wear-and-tear ( [0698] the system D10 can greatly reduce theft, claims, and insurance costs, and may help improve operating costs (e.g., reduced demurrage); i.e., joint ventures typically involve sharing payment responsibility and revenue sharing; using the system can constitute a pay-per-use; these can all come into play as the asset is transferred throughout the system, wherein the payment responsibility include insurance costs, and may help improve operating costs (e.g., reduced demurrage));

Claim 12
Berger discloses:
The method of claim 1, further comprising the step of distributing revenues for use of the physical asset between the first network participant and the second network participant pursuant to the set of rules((0693] discloses receiving report discussing the use of seals will spread to a degree that seals stay with the containers (obviating their management) and that gateway controller infrastructure will spread, with the costs being shared by more logistics companies, as well as increasing the resolution and coverage area for tracking/locating/monitoring containers. (0909], 'address commercial needs for custody tracking, status monitoring, and theft deterrence, while integrating into existing processes; are applicable for all sizes/volumes of commercial users with flexible purchase, lease, or rent alternatives for conveyance security devices and network costs based on paying for what services are used; has a projected user cost of approximately $40.00 per device per factor-to-customer oceanic transit'; (1104], 'Billing System (TBS)-This subsystem queries various other databases to determine billing amounts for particular customers for network usage, setup or configuration fees, host application fees, and device leasing or rental fees.'; (1184], 'To gain access to the system, each RSN, or seal, will need to be registered in the MMR. This process can be performed on an individual or group basis that is partially controlled by a managing entity of the MMR and partially controlled by each customer or their agent.'; i.e., joint ventures typically involve sharing payment responsibility and revenue sharing; using the system can constitute a pay-per-use; these can all come into play as the asset is transferred throughout the system).

Claim 13
Berger discloses:
The method of claim 12, wherein the step of distributing revenues for use of the physical asset takes into account costs for one or more of the following: fuel use, insurance for the physical asset, labor needed to operate the physical asset, loan costs for the physical asset, maintenance of the physical asset, and wear and tear of the physical asset (10011], 'Each container has a unique alphanumeric ID painted on its exterior that identifies the owner and the container number. There is an international clearing house that keeps track of the ownership, leasing, and use of containers, and coordinates payments from users and lessees to owners.'; (0909], 'address commercial needs for custody tracking, status monitoring, and theft deterrence, while integrating into existing processes; are applicable for all sizes/volumes of commercial users with flexible purchase, lease, or rent alternatives for conveyance security devices and network costs based on paying for what services are used; has a projected user cost of approximately $40.00 per device per factor-to-customer oceanic transit'; (1104], 'Billing System (TBS)-This subsystem queries various other databases to determine billing amounts for particular customers for network usage, setup or configuration fees, host application fees, and device leasing or rental fees.'; (1184], 'To gain access to the system, each RSN, or seal, will need to be registered in the MMR. This process can be performed on an individual or group basis that is partially controlled by a managing entity of the MMR and partially controlled by each customer or their agent.'; [0698] the system D10 can greatly reduce theft, claims, and insurance costs, and may help improve operating costs (e.g., reduced demurrage); i.e., joint ventures typically involve sharing payment responsibility and revenue sharing; using the system can constitute a pay-per-use; these can all come into play as the asset is transferred throughout the system, wherein the payment responsibility include insurance costs, and may help improve operating costs (e.g., reduced demurrage));

Claim 14
Berger discloses:
The method of claim 1, further comprising the step of prorating fees for use of the physical asset between the first network participant and the second network participant according to the set of rules; wherein the fees are prorated based upon a first time period that the physical asset is within the first one of the plurality of territories and a second time period that the physical asset is within the second one of the plurality of territories((0693] discloses receiving report discussing the use of seals will spread to a degree that seals stay with the containers (obviating their management) and that gateway controller infrastructure will spread, with the costs being shared by more logistics companies, as well as increasing the resolution and coverage area for tracking/locating/monitoring containers. (0909], 'address commercial needs for custody tracking, status monitoring, and theft deterrence, while integrating into existing processes; are applicable for all sizes/volumes of commercial users with flexible purchase, lease, or rent alternatives for conveyance security devices and network costs based on paying for what services are used; has a projected user cost of approximately $40.00 per device per factor-to-customer oceanic transit'; (1104], 'Billing System (TBS)-This subsystem queries various other databases to determine billing amounts for particular customers for network usage, setup or configuration fees, host application fees, and device leasing or rental fees.'; (1184], 'To gain access to the system, each RSN, or seal, will need to be registered in the MMR. This process can be performed on an individual or group basis that is partially controlled by a managing entity of the MMR and partially controlled by each customer or their agent.';).

Claim 15
Berger discloses:
The method of claim 1, further comprising the steps of: subdividing, by the first one of the plurality of network participants, the first one of the plurality of territories into a plurality of sub-territories, each of the plurality of sub-territories having a territorial sub-boundary; and associating, by the first one of the plurality of network participants, each of a plurality of network sub-participants with one or more of the plurality of sub-territories.  (Fig. 2; [0678], 'The driver drives the container to the Tacoma rail yard to have the container transferred to a railcar for transport to Kansas City, where the container is transferred to a tractor/trailer for transport to Abilene.'; [0723], 'The system D10 provides area-wide  coverage at monitored locations, obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations. These locations are data-linked to provide end-to-end trackability across the country or across the globe. The system D10 generates data that can be easily integrated into existing logistics or security applications.  Further, the same basic solution can also be applied to common semi-trailer, common trucking, rail, and air transport. The same basic technology can also be integrated into site security systems (e.g., gates, doors, perimeter fencing).'; the asset can be moved across the border of one location to another, be it city-to-city or country-to-country while being tracked throughout the network; the example in [0678] shows the container being moved from a 1st city to a 2nd city to a 3rd city, but the container could easily have been moved back from the 2nd city to the 1st city).

Claim 16
Berger discloses:
the method of claim 1, further comprising the steps of: moving, under the ultimate control of the second one of the plurality of network participants, the physical asset within the second one of the plurality of territories, and then back  across  the territorial boundary  of the first one of the plurality of  territories  (Fig. 2; [0678], 'The driver drives the container to the Tacoma rail yard to have the container transferred to a railcar for transport to Kansas City, where the container is transferred to a tractor/trailer for transport to Abilene.'; [0723], 'The system D10 provides area-wide  coverage at monitored locations, obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations. These locations are data-linked to provide end-to-end trackability across the country or across the globe. The system D10 generates data that can be easily integrated into existing logistics or security applications.  Further, the same basic solution can also be applied to common semi-trailer, common trucking, rail, and air transport. The same basic technology can also be integrated into site security systems (e.g., gates, doors, perimeter fencing).'; the asset can be moved across the border of one location to another, be it city-to-city or country-to-country while being tracked throughout the network; the example in [0678] shows the container being moved from a 1st city to a 2nd city to a 3rd city, but the container could easily have been moved back from the 2nd city to the 1st city)
transferring, by the second one of the plurality of network participants, ultimate control of the physical asset back to the first one of the plurality of network participants when the physical asset moves into the first one of the plurality of territories (Fig. 2, 50 & 86; [0678], 'The driver drives the container to the Tacoma rail yard to have the container transferred to a railcar for transport to Kansas City, where the container is transferred to a tractor/trailer for transport to Abilene.'; [0723], 'The system D10 provides area-wide coverage at monitored locations, obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations. These locations are data-linked to provide end-to-end track-ability across the country or across the globe. The system D10 generates data that can be easily integrated into existing logistics or security applications. [0678], transferring the container from a rail operator to a tractor/trailer operator would be one example  of transferring  control of the asset from one operator  to another; in the example of [0892], the use of franchises or joint ventures can enable assets in an enterprise to be transferred to another enterprise in another country; the example in [0678] shows the container being moved from  a  1st  city to a  2nd city to  a 3rd  city, but the container  could  easily have been moved back from the 2nd city to the 1st city using the same principles, in which the control of the container would be transferred back to the operator in the 1st city from the operator in the 2nd city).

Claim 18
Berger discloses:
A system for managing physical assets across territorial boundaries (Fig. 2 & 50; (0154), 'FIG. 2 illustrates steps or stages through which a shipping container passes in traveling from an origin to a destination, together with the entities involved.’), the system comprising:
a physical asset in the real world (figure 20 the physical asset is attached to RSN) configured to move within a region of control between a  plurality  of  territories,  each of the plurality of territories having a boundary (Fig. 2, 50 & 86; (0005), 'The primary invention of focus in the present application relates to the securing, monitoring and tracking of shipping containers.'; [0678), 'The driver drives the container to the Tacoma rail yard to have the container transferred to a railcar for transport to Kansas City, where the container is transferred to a tractor/trailer for transport to Abilene.'; (0704], 'An underlying technology of the system D10 of the present invention is a movable wireless sensor network. FIG. 43 is a schematic diagram illustrating the configuration of a basic wireless sensor network. In a preferred implementation, these movable wireless sensor networks comprise two major components. The first is the Remote Sensor Node (RSN) D20, which is attached to assets that are to be monitored.'; [0723), 'The system D10 provides area-wide coverage at monitored locations, obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations. These locations are data-linked to provide end-to-end trackability across the country or across the globe. i.e., the territories may be countries, cities, entire regions, or other entities, each of which have a physical boundary as determined by the relevant local laws; shipping containers, trucks, rail/trains, and aircraft can all be considered physical assets to be used in the monitoring system, which are tracked using an RSN D20); 
and a plurality of network participant modules (Any number of Gateway/Readers as illustrated in fig. 24), each associated with one or more of the plurality of territories (Fig. 2, 50 & 86; (0535), 'Furthermore, it should be understood that use of the term "location" in this particular context is considered to a coverage zone or coverage "island" that is covered and defined by a gateway or network of gateways.  [0723), 'the system D10 provides area-wide coverage at monitored locations, obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations. These locations are data-linked to provide end-to-end trackability across the country or across the globe. (0892), 'the supplying enterprise owns and operates the U.S. back-end MMR System D50 described previously and provide a shared service offering to commercial and government users. This same system by simple data communications extensions can service Readers D24 in any location outside the U.S. including Readers D24 used on board ships D90 or in vehicles. [1105), 'Network Management Server(T-NMS)-The network management server has total control of all managing entity components and attributes.'; any entity operating within a region/territory would be considered a network participant, with each network participant having one or more Readers D24 associated with them for connecting with a MMR System D50);
wherein the physical asset is in operative communication with a first one of the pluralities of network participant modules that is associated with the territory in which the physical asset is located (FIG. 43 is a schematic diagram illustrating the configuration of a basic wireless sensor network. In a preferred implementation, these movable wireless sensor networks comprise two major components. The first is the Remote Sensor Node (RSN) D20, which is attached to assets that are to be monitored. The second is the Gateway D24, which is used to collect and deliver messages to/from RSNs D20, and to connect the local network of RSNs D20 to the outside world and to user applications via Wi-Fi, cellular, satellite, or wired Ethernet. When an RSN D20 comes into the radio range of a Gateway D24 (either directly  or by  hopping  via  other  RSNs D20), communications are established, and the presence of the RSN D20 is known to the system D1Oas being at the location of that Gateway location. This "presence" information is  then reported to other systems  within the network.'; [0710),  'Gateways  (Readers)  D24 are shoe-box  sized standalone devices that are equipped with radios to communicate with RSNs D20, with other Gateways D24, and with the outside world);
wherein ultimate control of the physical asset (attached to RSN D20) passes from the first one of the plurality of network participant modules (Any number of Gateway/Readers D24) to a second one of the plurality of network participant modules (another Gateway/Readers D24) pursuant to a set of  rules for  the system defined by  a network  controller  (Message  Management  and Routing (MMR) System D50; Fig. 50; (07641) immediately upon the physical  asset  (attached to RSN D20) crossing the boundary separating the territory associated with the first one of the plurality of network participant modules and of the territory associated  with the second one of the plurality of network participant modules (Fig. 2, 50 & 86; (0678], 'The driver drives the container to the Tacoma rail yard to have the container transferred to a railcar for transport to Kansas City, where the containers transferred to a tractor/trailer for transport  to Abilene.' (examiner notes in the container example of (0678]. transferring the container from a rail operator to a tractor/trailer operator would be one example of transferring control of the asset from one operator to another)); (0723], 'The system D10 provides area-wide coverage at monitored locations, obviating the need for choke points. Monitored locations can be anywhere and/or mobile, including ports, ships, logistics transfer points, factories, truck stops, and weigh stations. These locations are data-linked to provide end-to-end trackability across the country or across the globe. (0892], 'the supplying enterprise owns and operates the U.S. back-end MMR System D50 described previously and provide a shared service offering to commercial and government users. This same system by simple data communications extensions can service Readers D24 in any location outside the U.S. including Readers D24 used on board ships D90 or in vehicles. Based upon the growth of the system D10 and its international acceptance, the supplying enterprise may choose to operate networks in other countries, form joint ventures, or franchise the operation to others. In any case, the supplying enterprise may choose to retain sole rights to the architecture, design, and code of the system and offer it on a Right-to-Use license model only.’ in the container example of (0678]. transferring the container from a rail operator to a tractor/trailer operator would be one example of transferring control of the asset from one operator to another; in the example of (0892], the use of franchises or joint ventures can enable assets in an enterprise to be transferred to another enterprise in another country).
wherein the set of rules for the system defined by the network controller governs control of the physical asset in the real world (Fig. 2, 50 & 86; [0398], 'The radios of the gateway controller preferably transmit at a power and frequency acceptable in all jurisdictions in which the gateway controller is intended to be operated. If the radios are not inherently compliant for all jurisdictions (rules governing control of a physical asset in the real world), the gateway controller preferably includes one or more tables or rules to govern gateway controller and RSN operating frequencies and transmit power levels for non-US jurisdictions. The selection of power levels and frequencies is preferably governed by a fixed selection made using configuration tool, or based on current GPS coordinates.’ [1070], 'FIG. 83 illustrates major functional elements which support customer interaction with the system. Each of these elements interfaces with the MMR via an enterprise gateway server. Like gateway controllers, each EGW communicates with the MMR through an API.’ (1071], 'Each EGW provides for the mapping of an RSN or other tag associated with a certain UID to a customer-specified IP address. Further, each EGW also provides for the creation and enforcement of business rules relating to which personnel can access which subsystems within the system.’ [1085], 'Notably, this is in addition to the authentication provided by EGWs as described hereinabove. Thus, the authentication functionality of the MMR manages access only on a macro level for each customer under  the  assumption  that the EGWs will contain business rules and control individual  application and user access.'; there are at least rules related to broadcast  frequencies and authentication that are specific to each region).
While Berger teaches (0892], 'the supplying enterprise owns and operates the U.S. back-end MMR System D50 described previously and provide a shared service offering to commercial and government users. This same system by simple data communications extensions can service Readers D24 in any location outside the U.S. including Readers D24 used on board ships D90 or in vehicles. Based upon the growth of the system D10 and its international acceptance, the supplying enterprise may choose to operate networks in other countries, form joint ventures, or franchise the operation to others. In any case, the supplying enterprise may choose to retain sole rights to the architecture, design, and code of the system and offer it on a Right-to-Use license model only.’ in the container example of (0678]. transferring the container from a rail operator to a tractor/trailer operator would be one example of transferring control of the asset from one operator to another, it does not explicitly teach the following, however analogous reference, in the field of asset management, Chow teaches:
the transfer of ultimate control of the physical asset from the first one of the plurality of network participants to a second one of the plurality of network participants in real time ([0125] A prior owner (e.g., user 108) may elect to further transfer a portion of tracked assets to an additional user (e.g., user 110). For example, the one or more software applications executed by client device 102 may cause client device 102 to perform operations that generate input and output data specifying a new transaction (e.g., transaction 308 of FIG. 6) that transfers ownership of the tracked asset portion from user 108 to user 110, and further, that transmit the generated data to one or more of peer systems 160 for verification, processing (e.g., additional cryptographic hashing) and inclusion into a new block of the hybrid block-chain ledger. [0144] By tracking partial ownership of assets, hybrid block-chain ledgers in accordance with various embodiments allow for real-time tracking of individual contributions spread over the entire ownership structure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chow with Berger to apply the transfer of control of the asset to a second user in real time. Doing so would provide transparency and eliminate any confusion by tracking ownership.

Claim 19
Berger discloses:
the system of claim 18, wherein the physical asset (attached to RSN 020) is in operative communication with the second one of the plurality of network participant modules (another Gateway/Readers 024 ), and no longer in operative communication with the first one of the plurality of network participant modules (Any number of Gateway/Readers 024 ), after ultimate control of the physical asset (attached to RSN D20) passes from the first one of the plurality of network participant modules (Any number of Gateway/Readers 024) to the second one of the plurality of network participant modules (another Gateway/Readers 024) pursuant to the set of rules for the system defined by the network controller (MMR 050; Fig. 2, 50 & 86; (0398), 'The radios of the gateway controller preferably transmit at a power and frequency acceptable in all jurisdictions in which the gateway controller is intended to be operated. If the radios are not inherently compliant for all jurisdictions, the gateway controller preferably includes one or more tables or rules to govern gateway controller and RSN operating frequencies and transmit power levels for non-US jurisdictions. The selection of power levels and frequencies is preferably governed by a fixed selection made using a configuration tool, or based on current GPS coordinates.’ FIG. 43 is a schematic diagram illustrating the configuration of a basic wireless sensor network. In a preferred implementation, these movable wireless sensor networks comprise two major components. The second is the Gateway 024, which is used to collect and deliver messages to/from RSNs 020, and to connect the local network of RSNs 020 to the outside world and to user applications via Wi-Fi, cellular, satellite, or wired Ethernet. When an RSN 020 comes into the radio range of a Gateway 024 (either directly or by hopping via other RSNs 020), communications are established, and the presence of the RSN 020 is known to the system 010 as being at the location of that Gateway location. This "presence" information is then reported to other systems within the network.'; (0764), 'FIG. 50 is a block diagram of a Message Management and Routing (MMR) System 050 in accordance with one or more preferred embodiments of the present invention. In particular, FIG. 50 shows the major logical elements in the MMR System 050 and their relationship to Readers 024 and OCP Servers 036. Any number of Readers 024 can be connected to the MMR 050. As described previously, Readers 024 can be fixed or mobile and can communicate over dedicated private line facilities or through  secured  public data links.'; the RSN 020 communicates directly with the Reader 024 that it is in physical proximity to; Examiner notes so if asset attached to RSN 020 starts connected to a Reader 024 in the USA, and then is moved across the globe where it is connected to a Reader  024  in Japan, then the operative communications would have been moved from the first network participant in the USA to the second network participant in Japan).

Claim 20
Berger discloses:
The system of claim 18, wherein the physical asset comprises: a positioning system (FIG. 43 is a schematic diagram illustrating the configuration of a basic wireless sensor network. In a preferred implementation, these movable wireless sensor networks comprise two major components. The first is the Remote Sensor Node (RSN) D20, which is attached to assets that are to be monitored); and a transceiver operatively connected to the positioning system (The second is the Gateway 024, which is used to collect and deliver messages to/from RSNs 020, and to connect the local network of RSNs 020 to the outside world and to user applications via Wi-Fi, cellular, satellite, or wired Ethernet. (0709), 'each RSN D20 may be equipped with a bi-directional data interface bus that can receive and store inputs from binary or serial-data external sensors.  In addition, it can be used to interface with a GPS receiver to provide location data for each asset.'; each physical asset includes an RSN D20, which has a transceiver for communication, and receives positioning data from interfacing with GPS ); wherein the transceiver is configured to be in operative communication with the first one of the plurality of network participant modules when the physical asset is in the territory associated with the first one of the plurality of network participant modules; and wherein the transceiver is configured to be in operative communication with the second one of the plurality of network participant modules when the physical asset is in the territory associated with the second one of the plurality of network participant modules (MMR 050; Fig. 2, 50 & 86; (0398), 'The radios of the gateway controller preferably transmit at a power and frequency acceptable in all jurisdictions in which the gateway controller is intended to be operated. If the radios are not inherently compliant for all jurisdictions, the gateway controller preferably includes one or more tables or rules to govern gateway controller and RSN operating frequencies and transmit power levels for non-US jurisdictions. The selection of power levels and frequencies is preferably governed by a fixed selection made using a configuration tool, or based on current GPS coordinates.’ FIG. 43 is a schematic diagram illustrating the configuration of a basic wireless sensor network. In a preferred implementation, these movable wireless sensor networks comprise two major components. The second is the Gateway 024, which is used to collect and deliver messages to/from RSNs 020, and to connect the local network of RSNs 020 to the outside world and to user applications via Wi-Fi, cellular, satellite, or wired Ethernet. When an RSN 020 comes into the radio range of a Gateway 024 (either directly or by hopping via other RSNs 020), communications are established, and the presence of the RSN 020 is known to the system 010 as being at the location of that Gateway location. This "presence" information is then reported to other systems within the network.'; (0764), 'FIG. 50 is a block diagram of a Message Management and Routing (MMR) System 050 in accordance with one or more preferred embodiments of the present invention. In particular, FIG. 50 shows the major logical elements in the MMR System 050 and their relationship to Readers 024 and OCP Servers 036. Any number of Readers 024 can be connected to the MMR 050. As described previously, Readers 024 can be fixed or mobile and can communicate over dedicated private line facilities or through  secured  public data links.'; the RSN 020 communicates directly with the Reader 024 that it is in physical proximity to; Examiner notes so if asset attached to RSN 020 starts connected to a Reader 024 in the USA, and then is moved across the globe where it is connected to a Reader  024  in Japan, then the operative communications would have been moved from the first network participant in the USA to the second network participant in Japan).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140006300 A1
Consistent Interface for Outbound Delivery
Hetzer; Stephan et al.
US 20120173300 A1
INFRASTRUCTURE ASSET MANAGEMENT
Davenport; Andrew J. et al.
US 20180040185 A1
TRADE FACILITATING SYSTEM
BRANDWIJK; Arie Quirinus Bastiaan


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683